EXAMINER’S AMENDMENT

Reply Under 37 CFR 1.111

The submission of the reply filed on 12/20/2021 to the non-final Office action of 9/20/2021 is acknowledged. Claims 1 and 2-32 are currently pending.

Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Joseph R. Steinbronn, Reg. No. 65, 223 on 02/10/2022.

The application has been amended as follows: 

In the Claims:
Referring to the amendment of 12/20/2021:
The non-elected Claims 28-31 have been cancelled.
Furthermore, in Claim 1, line 5 of the claim, following “station axis” and before “and”,    --wherein an angle between the aisle axis and the station axis is less than 90 degrees,-- has been 
Furthermore, in Claim 24, line 8 of the claim, following “station axis” and before “and”,    --wherein an angle between the aisle axis and the station axis is less than 90 degrees,-- has been inserted. Further, following “and” and before “configured to:”, --wherein each rack station-- has been inserted.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the apparatus as recited in the independent claims 1 and 24. Furthermore, Applicant’s arguments as presented on pp. 10-14 of the Reply of 12/20/2021 have been found persuasive by the Office.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835